COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HECTOR CALDERON,

                                    Appellant,

v.

ROY B. FERGUSON and
PENE S. FERGUSON,

                                    Appellees.

§
 
§
 
§
 
§
 
§

§


No. 08-08-00265-CV

Appeal from
 394th District Court

of Jeff Davis County, Texas

(TC #2237)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss the appeal pursuant to Tex.R.App.P.
42.1 because the parties have settled all matters in controversy.  We grant the motion and dismiss
the appeal with prejudice.  The joint motion does not state the parties have agreed regarding the
assessment of costs.  Accordingly, we assess costs against Appellant.  See Tex.R.App.P. 42.1(d)
(absent agreement of the parties, the court will tax costs against the appellant).


May 28, 2010                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment